                                                Hearing Date: July 1, 2020 at 10:00 a.m. (ET)
                                         Objection Deadline: June 24, 2020 at 11:30 a.m. (ET)

WHITE AND WILLIAMS LLP
Amy E. Vulpio, Esq.
James C. Vandermark, Esq
7 Times Square, Suite 2900
New York, NY 10036
(212) 244-9500
vulpioa@whiteandwilliams.com
vandermarkj@whiteandwilliams.com

Counsel to Heidi J. Sorvino, Esq.,
 as the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:                                               Chapter 11

 60 91st Street Corp.                                 Case No. 20-10338 (SCC)
                               Debtor.



 AMENDED NOTICE OF HEARING FOR (I) THE MOTION OF HEIDI J. SORVINO,
 AS THE CHAPTER 11 TRUSTEE, PURSUANT TO FED. R. BANKR. P. 9019(a) FOR
 AN ORDER APPROVING SETTLEMENT AGREEMENT WITH THE LAW OFFICE
 OF CHARLES A. HIGGS, AND (II) THE APPLICATION OF HEIDI J. SORVINO, AS
  THE CHAPTER 11 TRUSTEE, TO EMPLOY HELD, KRANZLER, McCOSKER &
     PULICE, LLP AS ACCOUNTANTS, NUNC PRO TUNC TO JUNE 11, 2020

          PLEASE TAKE NOTICE that, on June 9, 2020, Heidi J. Sorvino, as the Chapter 11

Trustee for the bankruptcy estate of 60 91st Street Corp., (the “Chapter 11 Trustee”) filed a

Notice of Hearing [Doc. No. 67] for a hearing on the Motion of Heidi J. Sorvino, as the Chapter

11 Trustee, Pursuant to Fed. R. Bankr. P. 9019(a) for an Order Approving Settlement Agreement

with the Law Office of Charles A. Higgs [Doc. No. 66] (the “Rule 9019 Motion”). The hearing

on the Rule 9019 Motion was scheduled for 11:00 a.m. on July 1, 2020.




24870651v.1
        PLEASE TAKE FURTHER NOTICE that on June 26, 2020, the Chapter 11 Trustee

filed a Notice of Hearing [Doc. No. 90] for a hearing on the Application of Heidi J. Sorvino, as

the Chapter 11 Trustee, to Employ Held, Kranzler, McCosker & Pulice, LLP as Accountants,

Nunc Pro Tunc to June 11, 2020 [Doc. No. 76] (the “Application to Employ”). The hearing on

the Application to Employ was also scheduled for 11:00 a.m. on July 1, 2020.

        PLEASE TAKE FURTHER NOTICE that the time of the hearing on the Rule 9019

Motion and the Application to Employ has changed.

        PLEASE TAKE FURTHER NOTICE that a hearing on the Rule 9019 Motion and the

Application to Employ will now be held before the Honorable Shelley C. Chapman, United

States Bankruptcy Judge for the Southern District of New York, in the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, Courtroom 623, New York,

New York 10004 (the “Bankruptcy Court”), on July 1, 2020 at 10:00 a.m. (prevailing Eastern

Time) or as soon thereafter as counsel may be heard (the “Hearing”).

        PLEASE TAKE FURTHER NOTICE that the Hearing will be conducted

telephonically and parties wishing to attend and/or participate in the Hearing may do so by

registering with Court Solutions at www.court-solutions.com.


 Dated:       New York, New York                       /s/ James C. Vandermark
              June 29, 2020                            James C. Vandermark




                                                2

24870651v.1
